NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                         VALARIE LEEANN DAWE,
                                Appellant.

                             No. 1 CA-CR 15-0016
                               FILED 2-16-2016


           Appeal from the Superior Court in Maricopa County
                          No. 2013-003428001
              The Honorable Erin Otis, Judge pro tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Patricia A. Hubbard, Phoenix
Counsel for Appellant
                             STATE v. DAWE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1            Valarie Dawe (Defendant) appeals her convictions and the
resulting sentence for two counts of fraudulent schemes and artifices, and
two counts of theft. Pursuant to Anders v. California, 386 U.S. 738 (1967) and
State v. Leon, 104 Ariz. 297 (1969), Defendant’s counsel filed a brief
indicating that she searched the entire record, found no arguable question
of law that was not frivolous and asked this court to review the record for
fundamental error. Defendant was afforded the opportunity to file a
supplemental brief in propria persona, but she has not done so. For the
following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In spring 2008, Defendant offered to prepare Victim’s 2007 tax
returns. Victim agreed and gave Defendant his W-2 forms. Defendant
prepared and filed Victim’s State of Arizona and Federal income tax
returns. Thereafter, Victim’s $5,216 Arizona tax refund and $9,080.82
Federal tax refund were deposited directly into Defendant’s bank account.
Without Victim’s knowledge or consent, Defendant purchased a van in
April 2008 with funds from Victim’s tax refunds.

¶3             In 2009, Victim was notified that he owed approximately
$14,000 for his 2007 taxes. Detective David Daniels of the City of Surprise
Police Department investigated Victim’s 2007 tax returns. Detective
Daniels testified that Victim’s wage information on the filings was correct,
but several deductions on Victim’s tax returns were exaggerated. Another
witness also testified that Defendant admitted to altering Victim’s tax
returns in order to maximize the refunds.

¶4              Dawe was charged with four Counts: Count 1, fraudulent
schemes and artifices, a class two felony; Count 2, theft, a class three felony;
Count 3, fraudulent schemes and artifices, a class two felony; and Count 4,
theft, a class three felony. The jury convicted Defendant on all four Counts.
The trial court suspended imposition of sentencing, ordering five years’



                                       2
                             STATE v. DAWE
                            Decision of the Court

probation as to all four Counts to run concurrently. As a condition of
probation on Count 1, the court ordered Defendant to serve three months
in the county jail. The court also imposed restitution in the amount of
$14,418.89. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution, and Arizona Revised Statutes (A.R.S.) sections
12-120.21.A.1, 13-4031, and -4033.A.1 (West 2015).1 Finding no reversible
error, we affirm.

                               DISCUSSION

¶5               “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001). A reversal of a conviction based on
insufficiency of evidence requires a clear showing that there was not
sufficient evidence to support the jury’s conclusion under any hypothesis
whatsoever. See State v. Williams, 209 Ariz. 228, 231, ¶ 6 (App. 2004) (noting
that it is the jury’s function, not the appellate courts, to weigh the evidence
and determine credibility).

¶6            Counts 1 and 3 of the Indictment charged Defendant with
fraudulent schemes or artifices. Under A.R.S. § 13-2310.A, “[a]ny person
who, pursuant to a scheme or artifice to defraud, knowingly obtains any
benefit by means of false or fraudulent pretenses, representations, promises
or material omissions is guilty of a class 2 felony.” The State presented
sufficient evidence to support the jury’s guilty verdicts. The Victim,
Detective Daniels, and other witnesses testified that Defendant provided
false information on Victim’s State and Federal income tax returns, and the
State and Federal tax refunds were deposited directly into Defendant’s
bank account.

¶7            Counts 2 and 4 of the Indictment charged Defendant with
theft. Under A.R.S. § 13-1802.A.1, “[a] person commits theft if, without
lawful authority, the person knowingly . . . controls property of another
with the intent to deprive the other person of such property[.]” Theft of
property “with a value of four thousand dollars or more but less than
twenty-five thousand dollars is a class 3 felony.” A.R.S. § 13-1802.G. The
State presented sufficient evidence to support the jury’s guilty verdicts for
counts 2 and 4 and the finding of value over four thousand dollars. Victim




1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      3
                             STATE v. DAWE
                            Decision of the Court

testified that Defendant received the tax refunds without his knowledge,
and Defendant used the refunds to purchase a van.

¶8             At the sentencing hearing, the trial court found no prior
convictions. The trial court’s suspension of imposition of sentence and
order of probation was proper under A.R.S. §§ 13-901 and -902. Finally, the
trial court ordered Defendant to pay restitution to Victim in the amount of
$14,418.89, pursuant to A.R.S. § 13-804.A. Because the trial court properly
determined Defendant’s probation and restitution, the sentence was legal.

                              CONCLUSION

¶9            We have read and considered counsel’s brief. We have
carefully searched the entire appellate record for reversible error. See State
v. Clark, 196 Ariz. 530, 541, ¶ 49 (App. 1999). All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
We find substantial evidence supported the jury’s guilty verdicts.
Defendant was represented by counsel at all critical stages of the
proceedings. At sentencing, Defendant and her counsel were given an
opportunity to speak. For the foregoing reasons, we affirm Defendant’s
convictions and sentence.

¶10            Counsel’s    obligations     pertaining     to     Defendant’s
representation in this appeal have ended. See State v. Shattuck, 140 Ariz. 582,
584 (1984). Counsel need do nothing more than inform Defendant of the
status of the appeal and her future options, unless Counsel’s review reveals
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See id. at 585. Defendant shall have thirty days from
the date of this decision to proceed, if she so desires, with an in propria
persona motion for reconsideration or petition for review.




                                   :ama




                                      4